Citation Nr: 0825941	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in March 2005.  This 
matter was remanded in April 2006.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  An unappealed RO rating decision in February 1997 denied 
entitlement to service connection for left ear hearing loss 
on the basis that left ear hearing loss was not shown to have 
been manifested in service or otherwise related to service.

2.  In August 2001, the veteran filed a request to reopen his 
claim of service connection for left ear hearing loss. 

3.  Evidence received since the February 1997 rating decision 
is not new and material as it does not include competent 
evidence that left ear hearing loss was manifested in service 
or the first postservice year, or is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision denying service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) charges VA 
with a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

In a letter issued in August 2002, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating a disability to active service and noted other types 
of evidence the veteran could submit in support of his claim.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A May 2006 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claim of service connection for left ear hearing loss, 
and noted the evidence needed to substantiate the underlying 
claim of service connection.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Additional notice of the downstream elements of a service-
connection claim (establishing a disability rating and 
effective date of award) was provided in May 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision serves to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial.  See, supra, Vazquez-
Flores.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because all 
notice errors were cured with readjudication of the claim in 
the March 2008 Supplemental Statement of the Case (SSOC).  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Furthermore, the claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  The veteran was also afforded an 
examination in November 1996 prior to the final February 1997 
RO decision.  VA need not conduct another examination with 
respect to the claim of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new 
and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In summary, VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

Analysis

In February 1997, the RO denied the veteran's claim of 
service connection for left ear hearing loss on the basis 
that left ear hearing loss was not shown to have been 
manifested in service or otherwise related to service.  The 
veteran was provided notice of this decision and his 
appellate rights by letter dated February 20, 1997.  The 
veteran did not file a timely notice of disagreement, thus 
the rating decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The veteran filed an application to reopen the claim on 
August 30, 2001, and this appeal ensues from the RO's 
February 2003 rating decision denying the application to 
reopen.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001) (applies to all 
claims filed on or after August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999). 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.2(f).

Service connection may also be granted on a presumptive basis 
for specified chronic diseases, such as an organic disease of 
the nervous system, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official of such incurrence and, to that end, 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 1154(b).  These provisions serve to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service, but do not obviate the ultimate 
burden of establishing a nexus between such incurrence or 
aggravation to a current disability.  Clyburn v. West, 12 
Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 
305 (1998); Arms v. West, 12 Vet. App. 188, 194 (1999).

Evidence of record before the RO in February 1997 included 
the veteran's service medical records which showed no 
findings of impaired hearing to a degree that is considered a 
disability per VA standards.  The veteran's private medical 
records showed that he was seen in 1981 for impaired hearing 
of about one day in duration.  A November 1996 VA examination 
found a moderately severe high frequency sensorineural 
hearing loss in the left ear which met the definition of 
hearing loss per 38 C.F.R. § 3.385.  

Additional evidence included the veteran's statements 
reporting military noise exposure during combat in Vietnam 
with the onset of hearing loss in the "1970's."  He also 
described a facial injury from flying debris which struck him 
in the left eye.  

As indicated above, the RO denied entitlement to service 
connection for left ear hearing loss on the basis that left 
ear hearing loss was not shown to have been manifested in 
service or otherwise related to service

Pertinent evidence of record since the February 1997 rating 
decision includes the statements and testimony of the veteran 
and his spouse describing his history of combat noise 
exposure in Vietnam, including exposure to incoming artillery 
and small arms fire as well as military equipment.  He has 
voiced his belief that a facial injury in service has 
contributed to his left ear hearing loss.  

The statements and testimony of the veteran and his spouse 
essentially reiterate the same contentions, including combat 
noise exposure, that was advanced in connection with his 
original claim in 1997.  To the extent these statements and 
testimony express opinion as to medical causation, as 
laypersons, the veteran and his spouse are not shown to 
possess the requisite training to speak to issues involving 
medical fact and diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay assertions of medical causation cannot 
serve as a predicate to reopen the veteran's claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Furthermore, the 
provisions of 38 U.S.C.A. § 1154(b) do not provide him any 
benefit with respect to the need for establishing a nexus 
between his combat noise exposure and the incurrence of left 
ear hearing loss first demonstrated many years after service.  
Clyburn, 12 Vet. App. at 303; Wade, 11 Vet. App. at 305; 
Arms, 12 Vet. App. at 194.

The additional pertinent medical records include a private 
audiometric examination conducted in April 2005 and VA 
clinical records .  These records merely speak to the 
existence of a current left ear hearing loss disability which 
had been established at the time of the RO's 1997 rating 
decision.  None of the medical evidence of record since 
February 1997 suggests that the veteran's current left ear 
hearing loss disability first manifested in service or the 
first postservice year, or is otherwise related to events in 
service.  

As the lay and medical evidence of record since the RO's 
final February 1997 rating decision is not both new and 
material, the claim of entitlement to service connection for 
left ear hearing loss cannot reopened for review on the 
merits.  The appeal, therefore, is denied.



ORDER

As new and material evidence has not been received, the claim 
of service connection for left ear hearing loss is not 
reopened.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


